91 F.3d 168
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Benigno C. CHOCO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 95-3209.
United States Court of Appeals, Federal Circuit.
May 31, 1996.
ON MOTION
ORDER

1
Benigno C. Choco moves for reconsideration of this court's April 26, 1996 order dismissing his petition for review for failure to prosecute.


2
Choco's petition for review was dismissed on April 26, 1996 because he failed to pay the filing fee and to file a Fed.Cir.R. 15(c) statement concerning discrimination.  Subsequently, the court granted Choco's motion for leave to proceed in forma pauperis.  Choco has also submitted a corrected R. 15(c) statement.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Choco's motion for reconsideration is granted, the April 26, 1996 dismissal order is vacated, the mandate is recalled, and the petition is reinstated.


5
(2) The Office of Personnel Management should compute the due date for filing its brief from the date of reinstatement.